The witness whose testimony was excepted to, stated distinctly, that after examining the memorandum made by him as to the day on which the sale was made, his memory was not so refreshed that he could then swear from his memory that the sale took place on that day. Had the testimony stopped here, it ought not to have passed to the jury: but as the witness went further, and producing his memorandum, testified that when he made it it was true, he supposed it was, he knew it was, there seems to be no reason for excluding the testimony from the jury. If testimony of this kind *Page 134 
is to be rejected, one of the principal objects of making memorandums of this kind will be entirely lost. Most people after committing a fact to writing as a memorial of it, dismiss the matter from their recollections, and cease to remember or to try to remember it, trusting to the memorandum so made. And when the memorandum is produced, all they can say is, that they made it and knew it was true when it was made. Such occurrences are frequent in the technical proof of the execution of old deeds and wills, and unless admitted, many of the most important muniments of title to property would be lost, and that by taking means to preserve them.
The exceptions of the defendant are therefore overruled. *Page 135